DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks pages 8-9, filed 09/02/2021, with respect to the objections of claims 9 and 19 have been fully considered and are persuasive.  The objections of claims 9 and 19 have has been withdrawn. 
Applicant’s arguments, see Remarks pages 9-10, filed 09/02/2021, with respect to the 35 U.S.C. 102(a)(1) rejections of claims 1 and 11 have been fully considered and are persuasive.  The rejections of claims 1 and 11 have has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show "A rapid cooling system for processing food, comprising: a heat exchanger adapted to receive a first coolant (Coolant-I)… a cooling chamber… a first inlet… a second inlet… an outlet… wherein cooling of the product from T1 to Tout does not cause a phase change in the product and Coolant-II, and wherein Coolant-II is recirculated from the outlet to the second inlet.” As recited in claim 1; “A method of rapidly cooling food products in food-processing, comprising: inletting a first coolant (Coolant-I) at a first temperature into a heat exchanger; inletting a product at an elevated temperature (T1) via a first inlet into a cooling chamber in thermal communication with the heat exchanger; inletting a second 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763